 

Exhibit 10.46

 

Promotion Agreement

 

August 14, 2017

 

James B. Boyd

Address: [redacted]

 

Dear Jim,

 

I am pleased to offer you the full-time position of President and CFO with
Marrone Bio Innovations, Inc. (the “Company”), reporting to Pam Marrone, CEO. We
anticipate your start date to be on August 15, 2017.

 

You will receive an annual salary of $285,000. This represents a raise of
$35,000 from your salary in your current role as CFO. Your salary increase raise
will be deferred until the Company completes a contemplated financial
transaction. At that time you will be paid an amount equal to the difference
between your current salary and your new salary that you would have received
between your start date in your new role and the date that the deferral is
completed. This position is considered by the Company to be exempt under
applicable federal and state law. Direct deposit of paychecks to your bank
account is available.

 

Subject to the approval of our Board of Directors and/or Compensation Committee
of the Board, you will be granted 150,000 Restricted Stock Units (“RSU’s”) of
the Company’s common stock. The RSU’s will be granted on the date that you begin
your new position and will vest over a period of 3 years from the grant date. At
the time of the grant of the RSU’s, the Company will gross up your compensation
to cover payment of the payroll taxes that you are required to pay on the RSU
grant.

 

You will continue to be eligible to participate in the Company Bonus Plan, which
changes from year to year, must be approved by the Board of Directors, and is
based on Company and individual goals. The determination of the Company with
respect to the amount of bonus earned, if any, will be final and binding. Your
bonus can be up to 40% of your salary.

 

You will be continue to eligible for the Company’s benefits programs. The
benefits currently offered are as follows:

 

● Medical (MBI offers you a choice of a PPO or HMO Plan), Dental and Vision
Insurance for you. The Company will pay for 50% of your dependent premium for
medical and dental insurance and you may pay the remaining 50% on a pre-tax
basis under the Company’s medical plan.     ● Cafeteria Plan (Section 125 Plan)
which gives you the ability to set aside a portion of your paycheck on a pre-tax
basis for dependent premiums as well as set up a flexible spending account for
dependent care and unreimbursed medical expenses.

 

   

 

 

● Long-term Disability Insurance for you, and Life Insurance equal to one (1)
times your base salary.     ● Voluntary Supplemental Term Life Insurance and
AD&D.

 

You will continue to be eligible to participate in the 401(k) Plan after
completing one month of service. Subject to terms of the Plan, you will receive
a Company match of $1 for $1 for the first 3% of your salary you contribute and
$0.50 for the next 2% of your salary (i.e. the maximum match is 4% if you
contribute 5% of your salary).

 

You will continue to accrue 4.62 hours of vacation per pay period, which is
equivalent to 120 hours on an annual basis.

 

All the benefit programs and plans are offered solely at the discretion of the
Company and may

be modified at any time. In addition to a timely response, this offer is
contingent upon successfully passing (1) a background check, which may include
work references, criminal, and education credential checks and (2) a
pre-employment drug test. For purposes of federal immigration laws, you are
required to provide to the Company documentary evidence of your identity and
eligibility to work in the United States. Such documentation must be provided to
us within three (3) business days of your date of hire or our contingent
employment relationship with you will be terminated. You will also be required,
as a condition of employment, to sign the Company’s standard Employee
Confidential Information and Assignment of Inventions Agreement.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Human Resources. This letter
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement signed by the Company
and by you.

 

Please respond no later than August 15, 2017. If we do not receive your
acceptance by that time, we will assume you are not interested and this offer
will be automatically withdrawn without further action.

 

Your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. We prefer that if you resign you would provide a
two-week notice. Similarly, the Company is free to conclude its employment
relationship with you at any time, with or without cause.

 

I look forward to continuing to build MBI together with you.

 



   

 

 

Sincerely,

 

/s/ Linda Moore   Linda V. Moore   SVP and General Counsel  

 

I, James B. Boyd, accept the terms of this agreement.

 

Signature: /s/ James B. Boyd         Date Signed: 8/15/2017  

 



   

 

